"VViNslow, J.
The right of a father to the custody and education of his children, and the facts which may defeat that right, were so fully and comprehensively discussed by the late Mr. Justice PiNNey in the opinion in the case of *266Markwell v. Pereles, 95 Wis. 406, that no time need be spent, in any further discussion of the subject here. The conclusions there reached were, in. brief, these: Under the common lair, and by the terms of our statute (sec. 8964, Stats. 1898),. the father has the right to the custody, care, and education of his minor children, unless it be shown that he is unfit or-unsuitable for the trust. Uusuitableness is not to be found merely because the father may be in straitened circumstances, or may not be as discreet or judicious as could be-wished, nor because other persons, of greater means or better social standing, stand ready and willing to take the child and give it greater advantages. If such were the test, the father’s right would be reduced to a mere shadow, of the most unsubstantial character. J3ut it must appear that the-father has “so conducted himself, or shown himself to be a person of such description, or is placed in such a position, as. to render it not merely better for the children, but essential to their safety or to their welfare, in some very serious and important respect, that his rights should be treated as lost, or suspended,— should be superseded or interfered with.”
Applying these principles to the present case, we find that the court has here determined, after hearing the testimony and seeing all the parties and their witnesses, as well as the children themselves, that the father is “ not a suitable person” to have the care and custody of the children in question, and that the defendants in error are suitable persons for such trust. We should have been better satisfied ha,d the court specifically stated the facts which rendered the father unsuitable, but, on examination of the record, we find that the facts relied on to show such unsuitableness were that the father was weak mentally, to an extent rendering him incapable of doing business intelligently; that he was very excitable, and accustomed to swear at his children, especially an older boy, applying bad names to them, and driving them from his presence by profanity and abuse; and *267that as a consequence of such treatment the children, especially the elder boy, were becoming unmanageable. There was considerble testimony, by apparently disinterested witnesses, which tended strongly to substantiate these facts. It. is true that there was considerable testimony to the contrary, but, construing the finding reasonably, we think it. must be held to be a finding that these claims of unfitness were established bjr the evidence; and, considering the greater advantages of the trial court to determine the facts, we must hold that the finding is based upon sufficient evidence and must stand. Such conduct on the part of the-father certainly renders him unsuitable to have the care of children. It makes him a person of such description “as to-render it not.merely better for the children, but essential to-their safety and welfare, in very serious and important respects,” that their custody and education should be placed in the hands of others.
By the Court.— Judgment and order affirmed.
DoDGfE, J., dissents.'